Citation Nr: 1521745	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  11-13 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an ear disability, to include bilateral hearing loss and perforated tympanic membranes. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1971 to November 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In March 2015, the Veteran provided testimony at a hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is of record. 

One of the claims on appeal was previously characterized as a service connection claim for bilateral cracked ear drums; however, the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record.  Brokowski v. Shinseki, 23 Vet.App. 79 (2009).  A review of the claims file shows that the Veteran has also been diagnosed with sensorineural hearing loss.  Thus, to ensure that all potential disabilities are considered, the Board has characterized the issue on appeal as noted on the title page. 

The issue of entitlement to service connection for an ear disability, to include bilateral hearing loss and perforated tympanic membranes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Affording the Veteran the benefit of the doubt, he is diagnosed with tinnitus that is etiologically related to his period of active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist 

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326.  In this case, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

The Veteran seeks service connection for tinnitus.  He attributes his condition to acoustic trauma experienced during active service.  Specifically, the Veteran contends that he ruptured his eardrums after a fellow service member fired his rifle too close to his ears.  He claims that he has had ringing in his ears since then.  The Veteran's DD 214 indicates his military occupational specialty was a power plant operator.  His service treatment records include a March 1971 entry detailing ear complaints.  The Board finds no reason to doubt the Veteran's credibility regarding exposure to loud noises in service or the claimed incident where someone fired a rifle too close to his ears; therefore, in-service acoustic trauma is conceded.  38 U.S.C.A. § 1154(a). 

The Veteran's service treatment records do not reveal complaints or a diagnosis of tinnitus.  In October 2009, the Veteran was afforded a VA audiological evaluation. During the examination, the Veteran reported intermittent bilateral tinnitus for the last 10 years and also related the in service incident where the rifle was fired too close to him.  He also stated that his tinnitus occurs once or two times a week.  The VA examiner opined that the Veteran's tinnitus is not due to military service because his condition is a "recent intermittent problem."  

At the March 2015 hearing, the Veteran testified that his tinnitus began after an in-service injury to his eardrums.  In response to questioning from the undersigned about the October 2009 VA examiner's opinion that the Veteran's tinnitus is recent problem, the Veteran reiterated that he has had intermittent ringing in his ears since service. 

Affording the Veteran the benefit of the doubt, the Board finds that service connection is warranted for tinnitus.  The Veteran is competent to report what he experiences.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002). Thus, if a veteran reports ringing in his ears, then a diagnosis of tinnitus is generally provided without further examination.  The etiology of the disorder is similarly reliant upon lay statements.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question. 

The Veteran has given inconsistent statements as to the onset of tinnitus, but most recently gave sworn testimony that he has suffered from ringing in his ears since service.  The Board finds no reason to question the Veteran's credibility.  The Board acknowledges the opinion provided by the VA examiner; however, after weighing the probative evidence of record including the Veteran's competent and credible assertions versus the VA medical opinion, the Board finds that the evidence is at least in equipoise.  Resolving reasonable doubt in the Veteran's favor, the evidence supports the grant of service connection for tinnitus.  See 38 U.S.C.A § 5107. 

ORDER

Service connection for tinnitus is granted. 


REMAND

The Veteran seeks service connection for an ear disability, to include bilateral hearing loss and perforated tympanic membranes. 

The Veteran was afforded a VA audiological examination in October 2009 (which showed left ear hearing loss for VA compensation purposes).  The examiner opined that the Veteran's hearing loss was less likely than not related to his service.  In providing this negative medical opinion, the examiner appeared to rely largely on the absence of hearing loss at time of separation. 

Even if disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Furthermore, the lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Thus, an opinion, which is not premised solely on normal hearing at the time of separation, is required to determine whether the Veteran's current hearing loss is related to in-service noise exposure.  

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the examiner who conducted the Veteran's VA examination in October 2009, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled. 

The entire claims file and all pertinent records must be reviewed by the examiner. 

After reviewing the record, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater), that any current hearing loss is etiologically related to the Veteran's active military service, to include any in-service noise exposure.

The audiologist is advised that the Board has found that the Veteran was exposed to loud noise in service, and that the examiner's rationale cannot be premised solely on the fact that the Veteran's separation examination did not show hearing loss.

A complete rationale should be provided for all opinions. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


